NO. 07-05-0436-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 FEBRUARY 27, 2006
                           ______________________________

                          THE STATE OF TEXAS, APPELLANT

                                              V.

                            THOMAS VASQUEZ, APPELLEE
                         _________________________________

             FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2004-407,813; HONORABLE CECIL G. PURYEAR, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss its appeal. Appellant, through

its attorney, has signed documents stating that appellant withdraws its appeal. Tex. R. App. P.

42.2(a).   No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   Mackey K. Hancock
                                                       Justice

Do not publish.